Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The use of the term 'Illumina adapter', which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

ELECTION

3.	Applicant’s election without traverse of Group I in the reply filed on 07/16/21 is acknowledged.

4.	Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/16/21.



OBJECTIONS

5.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

6.	Claim 1 and its dependent claims are objected to because of the following informality: claim 1 lacks a period at the end.  Correction is required.


NON-PRIOR ART REJECTION

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 12, 14, and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

A)	These claims are indefinite because in the step of 'amplifying the first amplification product to produce a second amplification product' in independent claim 1, the first and second primer are recited to bind to the second amplification product, which is what is being produced; thus, it would appear that binding to the first amplification product is intended.  Clarification is required.

B)	Claim 16 contains the trademark/trade name 'Illumina adapter'.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or 

ALLOWABLE SUBJECT MATTER

8.	Claims 1-4, 12, 14, and 16-25 are free of the prior art, but are rejected for another reason.  Independent claim 1 requires the steps of providing RNA, transcribing the RNA into cRNA, reverse transcribing the cRNA into cDNA, amplifying the cDNA to produce a first amplification product using a second primer that hybridizes to a constant region of an immune cell receptor gene, and amplifying the first amplification product to produce a second amplification product using a second primer that binds to the constant region of the immune cell receptor gene.  Hutchins et al. (US 2016/0040234) and Robins (US 2014/0322716) disclose methods of sequencing the immune repertoire, but these methods do not include a step of transcribing RNA into cRNA, or in vitro transcription.  Jaitin et al. (US 2015/0307874) discloses a transcriptome sequencing method comprising such a step of transcribing RNA into cRNA, but this method also includes steps of RNA fragmentation and adapter ligation which are not part of the claimed method, and this method does not include the required steps of using second primers targeting a constant region of an immune cell receptor gene in first and second amplification reactions.  No prior art has been found teaching or suggesting adding the in vitro transcription step of Jaitin et al. to the immune repertoire sequencing method of Hutchins et al. or Robins.  Motley et al. (US 2014/0349858) and Amit et al. (US 2019/0194653), which also disclose methods incorporating a step of in vitro transcription, are made of record as references of interest.



CONCLUSION

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/24/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637